I wish to extend to you,
Mr. President, my sincere congratulations on your
election to the presidency of the fifty-fifth session of
the General Assembly, the Millennium Assembly. We
are confident that your expertise and knowledge of
international issues are an outstanding asset that will
enrich the deliberations of this session and help the
Assembly reach a successful conclusion. We assure
you of our readiness to cooperate with you in fulfilling
the objectives to which we all aspire.
I wish to extend our gratitude and appreciation to
your predecessor, Mr. Theo-Ben Gurirab, Minister for
Foreign Affairs of the friendly Republic of Namibia,
for the successful manner in which he steered the work
of the previous session. That session was marked by a
genuine desire to enhance and reinvigorate the work of
the General Assembly.
I would also like to take this opportunity to
express our warmest appreciation to Mr. Kofi Annan,
Secretary-General of the United Nations, for his
strenuous efforts and commendable endeavours to
promote the role of the United Nations and the
development of its organs, in order to cope with
expectations attached to the Organization in the third
millennium.
The Sultanate of Oman welcomes the accession
of the Republic of Tuvalu to United Nations
membership. We hope that its membership will enrich
the efforts of the international community to reach the
noble goals of this important international forum in a
manner that satisfies the hopes and aspirations of all
peoples of the world.
Our heads of State and Government have already
described our main concerns and preoccupations during
18

the Millennium Summit. They perceptively identified a
number of lofty values and principles that will guide
present and future generations towards secure and
stable living conditions based on cooperation and
peace. If this goal is to be achieved, we must remain
fully committed to it.
We bid farewell to a century, the memory of
which includes a host of calamities and human
suffering, due to both natural and man-made causes.
That century was also marked by many bold and
visionary initiatives that greatly benefited humanity.
This stage of the third millennium is
characterized by great technological progress that has
opened vast horizons for development and prosperity.
Yet the emerging international order, commonly called
globalization, has created and increased economic,
social and political disparities at both the international
and national levels. Globalization presents many
concerns and challenges to developing countries,
sometimes with unpredictable results. This is a real
hindrance to the growth and progress of developing
countries, limiting the effectiveness of their economic
integration into a globalized economy.
We in the Sultanate of Oman support
globalization. However, present indications and
approaches, stemming from the World Trade
Organization, point toward wealthy countries banding
together with the aim of using that Organization as a
tool to advance their own interests, to open the markets
of developing countries for their own trade and to
deplete natural resources of developing countries,
regardless of any negative economic and social impact.
One of the most important factors that led to the
failure of the Seattle Conference to achieve its
expected conclusions was the aggregation of about 20
countries within the Organization attempting to impose
their philosophies on the entire world. This conduct is
based on an old doctrine of discriminatory policies and
selectivity, which insinuates the presence of hidden
disputes among various countries. If the World Trade
Organization were to be transformed into a wrestling
arena, globalization and free trade would not then be
able to meet the needs of developing countries.
Furthermore, if developing countries are to
survive and to uphold the basic rights of their citizens,
they must obtain their fair share of the fruits of
globalization. It is necessary to enact laws and
regulations and to honour agreements in an equal
manner that applies to all, because the dominance of
minority law contradicts the principles of good
governance. Therefore, it is incumbent upon us to
devise new measures to assure the utilization of ever-
growing technological progress so as to achieve
prosperity and development for all.
The international economy continues to prosper
after the setback of the 1997-1998 recession, following
the economic crash of emerging markets. We need to
redouble our efforts in order to avoid recurrence of
this. When the G-8 countries met in Okinawa, Japan,
they were obliged to consider the problems of the
developing countries. The financial assistance offered
by the G-8 was itself vivid proof that advanced
information technologies are designed in such a
manner that they can be monopolized by some and not
accessed by others, except with great difficulty and at
colossal cost. However, we still welcome some of the
decisions of the Okinawa Summit, particularly the
financial assistance pledged to combat certain
debilitating diseases.
The decision of the G-8 to invite the Group of 77,
for the first time, to its deliberations was not merely a
ceremonial event. It made the vast disparity that exists
between developed and developing countries all the
more tangible. The Okinawa Summit addressed the
problem of debt, which we believe should be totally
abolished, and reviewed the policies of the
International Monetary Fund and international financial
mechanisms. Among those policies, the fluctuation of
international currencies in particular has created
difficult economic conditions for developed countries,
let alone for countries with small economies that have
to trade their resources for hard currency.
The stumble of the Asian economies occurred
because of the power of the free market, and largely
because of currency instability. The prosperity
achieved by the Association of South-East Asian
Nations (ASEAN) during decades of dedicated work
evaporated. Developing countries therefore have every
right to take all necessary precautions against the
recurrence of a similar situation.
Together with a number of other countries, the
Sultanate of Oman has played a constructive role in
establishing and launching the Indian Ocean Rim
Association for Regional Cooperation. It has done so
because the countries of the Indian Ocean possess
natural resources and enjoy a geographic location
19

between three continents and because it is convinced of
the importance of that region as a vital economic vein
for all its member States and their peoples. The
launching of this new Association to join the many
regional economic groupings that exist in the world
today is a manifestation of the firm desire of its
member States to promote such a grouping, which
enjoys huge potential and looks forward to creating a
huge market.
Based on my country's belief in the importance of
regional cooperation as a means to propel the wheels of
development and exchange expertise in different fields,
we are working on an agreement to establish a regional
cooperation group for fisheries in the Indian Ocean. We
hope that that initiative will soon see the light of day,
thereby bringing about many benefits in the service of
regional stability and development. In this context, we
look forward to a pragmatic translation of the
objectives of the General Assembly Declaration of the
Indian Ocean as a Zone of Peace.
Since the dawn of the Omani renaissance, on 23
July 1970, we in the Sultanate of Oman have embraced
peace and dialogue as basic principles. We are
convinced that dialogue is the natural foundation upon
which all forms of conflict between States and peoples
can be resolved. Throughout history, mankind has
aspired to enhance confidence on the basis of agreed
creative ideas that deepen and widen common interests
and mutual benefits. We believe that dialogue, rather
than conflict and confrontation, will always remain the
surest path to security and stability.
The tripartite Camp David summit on the peace
process in the Middle East was an extremely
significant political step and a display of unique
courage by the summit participants. The summit
imposed upon itself the task of discussing and
negotiating the fundamental issues of a final settlement
in an unprecedented and distinguished manner,
particularly with regard to the future of Al-Quds Al-
Sharif. We express our admiration for, and appreciation
of, the historic role and great efforts made by the
President of the United States, Bill Clinton. Despite the
fact that the summit did not produce a final agreement
between Palestine and Israel, it nevertheless opened the
door for dialogue on the most complex issues.
Significant progress has been achieved on those issues,
and the summit established an important understanding
of the true scope of peace and the spiritual and
emotional sentiments attached to it. It is now vital to
conclude an agreement that will lay the cornerstone for
lasting peace.
In our view, there has been tangible and clear
progress regarding the positions and claims of each
party as well as their capability to complete the
negotiations. We are confident that the continuation of
negotiations and contacts between Palestinians and
Israelis, on all levels, is the proper and responsible way
to reach the desired objective of establishing a just,
comprehensive and lasting peace. We look forward
with confidence to a second round of negotiations
between the Palestinians and the Israelis, with the
continued sponsorship of the United States. Time has
bestowed upon all parties a historic opportunity to put
in place a solid foundation for peace.
We reiterate our full support to the Palestinian
people and their rights to self-determination on their
land and to establish an independent Palestinian State
with Al-Quds Al-Sharif as its capital. In order to
strengthen the pillars of peace and security in the
region, there is no other sovereignty possible in Al-
Quds Al-Sharif except that of the Palestinian State. We
expect the State of Israel to understand this fact, which
means that the sovereignty of the State of Palestine
over Al-Quds Al-Sharif would also allow Israelis full
freedom of access to worship and conduct their rituals
in peace and security.
We strongly support the position of the sisterly
Syrian Arab Republic concerning the restoration of its
land to the line of 4 June 1967. We encourage Israel to
resume negotiations on this important track in
accordance with legitimate international principles and
resolutions, particularly Security Council resolutions
242 (1967) and 338 (1973) and the principle of land for
peace. Israel should not feel exposed to security threats
in the future because a peace founded on those
principles, whether that peace be with Syria, Palestine
or Lebanon, will build an effective relationship and
partnership that will serve the purposes of security and
stability. This, by itself, is one of the most important
guarantees of mutual security and stability, especially
if it is based on economic development within the
context of globalization.
Despite all serious international and regional
efforts to alleviate the suffering of the brotherly people
of Iraq, the overall situation in Iraq continues to
deteriorate as a result of the economic embargo
imposed on that country over the last 10 years.
20

Therefore, we call for the establishment of a
mechanism to end the siege and to lift the embargo that
has undoubtedly done great harm to the people of Iraq.
Despite the fact that sanctions regime were
intended as a political mechanism to guarantee that
Governments fulfil their commitments in accordance
with United Nations resolutions, that mechanism has
now become a weapon that harms the basic rights of
peoples and societies. This clearly contradicts the letter
and spirit of the Universal Declaration of Human
Rights. Accordingly, we call upon the Security Council
to adopt new policies and effective mechanisms that
will relieve the suffering imposed on States such as
Iraq, Libya and the Sudan.
The Security Council, in accordance with its
responsibilities as enshrined in the Charter, should play
a positive and unifying role in the maintenance of
international security and stability, with the aim of
developing new vision, for economic globalization.
The mechanisms available to the Security Council
with regard to Iraq are no longer positive tools. United
Nations inspectors have exerted substantial efforts to
eliminate weapons of mass destruction in Iraq and have
destroyed such known weapons. This could represent
sufficient grounds to review the situation once again
and determine how to end this tragedy. New
mechanisms could be established that would enable the
Security Council to continue monitoring Iraq's
implementation of relevant United Nations resolutions
once economic sanctions have been lifted.
We do not believe that it is justifiable to punish a
population simply on the basis of fear and suspicion.
The Security Council should protect the Iraqi people
from the deterioration of their living conditions. The
United Nations has a historic responsibility to
cooperate with Iraq in order to minimize the intense
suffering that could befall the people of Iraq in future.
We look forward to Iraq's positive cooperation in
clarifying the fate of the Kuwaitis who remain captive
inside Iraq.
We deeply appreciate the efforts made by the
Secretary-General in preparing his annual report. It is
important to be willing to adopt a new vision for the
restructuring of the United Nations, in particular the
Security Council, as its principal organ, whose primary
responsibility is the maintenance of international peace
and security. We should consider the expansion of its
membership to promote equitable representation, and
reassess United Nations activities in regions of conflict
and tension, ensuring that there is no interference in
States' internal affairs.
We fear that the United Nations could become a
direct participant in regional conflicts, which would
entail financial and moral obligations that it may not be
able to fulfil.
We have in the past emphasized the need for
international cooperation, which the United Nations
can foster in support of regional organizations to
achieve peace and development.
The problems of the African continent are
intensifying, and it is vital to uncover the causes of
these problems. It is incumbent upon the international
community to work together and redouble its efforts in
a positive and effective manner to resolve current
political and social problems as well as ameliorate
deteriorating health conditions. The United Nations
should elaborate a solid plan in which all States would
participate and contribute to the development of Africa
instead of fighting for control of its wealth.
We are facing real challenges, which we must be
prepared to confront with courage if we are to focus on
all aspects of development. We are in need of a new
century and a new millennium marked by a sound
balance between material values and humankind's
legacy of ethical and spiritual values. We are in need of
a world in which the strong sympathize with the weak
and help them out of their plight. We need a plan of
action to increase the standard of living of all peoples
throughout the world.




